     Case 2:20-cv-00071-JAM-DMC Document 22 Filed 11/23/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY SMITH,                                       No. 2:20-CV-0071-JAM-DMC-P
12                        Plaintiff,
13            v.                                         ORDER
14    RALPH DIEZ, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s second motion, ECF No. 21, for a 60-

19   day extension of time to file a first amended complaint. Good cause appearing therefor,

20   Plaintiff’s motion is granted in part. Plaintiff shall file a first amended complaint within 30 days

21   of the date of this order.

22                   IT IS SO ORDERED.

23

24   Dated: November 20, 2020
                                                             ____________________________________
25                                                           DENNIS M. COTA
26                                                           UNITED STATES MAGISTRATE JUDGE

27

28
                                                         1
